           Case 1:19-cv-04977-JPC Document 113 Filed 02/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                        X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                       Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                       ECF CASE
          - against -                :
                                     :
SACHA NOAM BARON COHEN, SHOWTIME :
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                        X


        DECLARATION OF TODD SCHULMAN IN SUPPORT OF DEFENDANTS’
                    MOTION FOR SUMMARY JUDGMENT

         1.        I served as an Executive Producer and director for the television series Who Is

America? Prior to that, from 2009-2017, I was employed by Four by Two Films, Inc. (“Four By

Two”) as Executive Vice President of Development and Production. I make this Declaration

based on my personal knowledge and am competent to testify to the same.

         2.        Four By Two is a production company solely owned by Sacha Baron Cohen

(“Cohen”), a British-American comedian, actor, screenwriter and producer. He has created a

number of reality-style television programs, including Da Ali G Show, and films, including

Borat: Cultural Learnings of America for Make Benefit Glorious Nation of Kazakhstan and

Brüno. I was directly involved in the production of each of these projects in various capacities,

including as a co-producer of Brüno.

         3.        In 2016, I began working with Cohen and others to develop a new comedy series

using fictional characters from across the political spectrum—all portrayed by Cohen—to

conduct interviews with real people, both famous and unknown, to expose the disparate political




4830-4611-3750v.3 3940173-000105
           Case 1:19-cv-04977-JPC Document 113 Filed 02/08/21 Page 2 of 4




views in the United States. That program would eventually be titled “Who Is America?” (the

“Program”).

         4.        Cohen produced the Program in conjunction with certain production companies,

of which he is the ultimate sole owner. Those companies included La Quinta Entertainment,

LLC (“La Quinta”) and Please You Can Touch LLC (collectively, the “Production Companies”).

The Production Companies own the rights to the Program.

         5.        In early 2017, the Production Companies entered into an agreement with

Showtime Networks Inc. (“SNI”) under which the Production Companies licensed the Program

for distribution by SNI, including exhibition on the SHOWTIME cable network.

         6.        The first season of the Program comprised seven episodes, the first of which

premiered on SHOWTIME on July 15, 2018.

         7.        In producing the Program, the Production Companies also worked with certain

affiliated production companies, of which Cohen was also the ultimate sole owner. One such

affiliated company was Yerushalayim Television, LLC (“YTV”), which is ultimately a wholly

owned subsidiary of La Quinta.

         8.        In my capacity as Executive Producer of the Program, I executed certain

agreements on behalf of YTV, including a Registered Agent Services Agreement with Hirst

Applegate Registered Agent Services, Inc.

         9.        YTV was the production company for a segment featuring an interview between a

character named “Erran Morad” (played by Cohen) and Judge Roy S. Moore, which was filmed

at a hotel in Washington, D.C. on February 14, 2018. I was present for and served as Executive

Producer for the production and filming of this segment.




                                                   2
4830-4611-3750v.3 3940173-000105
           Case 1:19-cv-04977-JPC Document 113 Filed 02/08/21 Page 3 of 4




         10.       On February 13, 2018, Plaintiffs flew from Montgomery, Alabama to

Washington, D.C. A true and correct copy of the receipts for Plaintiffs’ flight from

Montgomery, Alabama to Washington, D.C. is attached hereto as Exhibit 1.

         11.       On February 13, 2018, a car service took Plaintiffs from the airport in

Washington, D.C. to the Mandarin Oriental Hotel. A true and correct copy of the receipt for

Plaintiffs’ car service from the airport to the Mandarin Oriental Hotel is attached hereto as

Exhibit 2.

         12.       From February 13, 2018 to February 14, 2018, Plaintiffs stayed at the Mandarin

Oriental hotel in Washington, D.C. A true and correct copy of the receipt for Plaintiffs’ room at

the Mandarin Oriental Hotel is attached hereto as Exhibit 3.

         13.       On February 14, 2018, a car service took Plaintiffs from the Mandarin Oriental

Hotel in Washington, D.C. to the location of an interview that Judge Moore conducted with

Cohen, and then from the location of interview to the airport in Washington, D.C. A true and

correct copy of the receipt for Plaintiffs’ car service from the Mandarin Oriental Hotel to the

location of the interview, and from the location of the interview to the airport, is attached hereto

as Exhibit 4.

         14.       On February 14, 2018, Plaintiffs flew from Washington, D.C. to Montomery,

Alabama. The receipts for Plaintiffs’ flight from Washington to Montgomery are attached above

as Exhibit 1.

         15.       La Quinta, as a production company for the Program, covered all of the costs for

Plaintiffs’ travel that are reflected in Exhibits 1-4.

         16.       Just before filming, Judge Moore signed a Standard Consent Agreement (the

“SCA”) with YTV as a condition for his participation in the segment. A true and correct copy of



                                                    3
4830-4611-3750v.3 3940173-000105
           Case 1:19-cv-04977-JPC Document 113 Filed 02/08/21 Page 4 of 4




the Consent Agreement signed by Judge Moore and dated February 14, 2018, is attached hereto

as Exhibit 5.

         17.       True and correct copies of Standard Consent Agreements entered into with YTV

by Joe Walsh, Dana Rohrbacher, Joe Wilson and Dick Cheney, as a condition of their

participation in segments of the Program are attached hereto as Exhibit 6.

         18.       When Judge Moore signed the Consent Agreement, I understand that his wife,

Kayla Moore, was present in the room and was made aware that Judge Moore was signing the

Consent Agreement.

         19.       On February 20, 2018, a La Quinta employee made a donation of $200 using

Production Company funds to the Foundation for Moral Law, Inc. on behalf of YTV.

         20.       A true and correct copy of the receipt confirming the $200 donation to the

Foundation for Moral Law on behalf of YTV is attached hereto as Exhibit 7.

         21.       The segment featuring Judge Moore appeared in the third episode of the Program,

which aired on July 29, 2018.

         I declare under the penalty of perjury pursuant to 28 U.S.C. 1746 that the foregoing is

true and correct to the best of my knowledge and belief.

         EXECUTED this ___ day of February 2021


                                                        Todd Schulman




                                                    4
4830-4611-3750v.3 3940173-000105
